DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/05/2021 has been entered. Claims 1, 3-4, 6-12 are pending. Claims 9-12 are withdrawn. Claims 2, 5, and 13-15 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (WO2016148383A1, using US20180006291A1 as English language equivalent) hereinafter Kim, in view of Takahashi (JP2011192539A, see Espacenet translation of record) hereinafter Takahashi.
The applied reference, Kim, has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
Regarding Claim 1 and 3, Kim teaches a method of preparing a negative electrode (Kim [0032]) for a lithium secondary battery (Kim [0026], Abs.), the method comprising:
(A) Preparing a negative electrode collector (Kim [0041]);
(B) Coating the collector with a first negative electrode active material composition (Kim [0027]) including a first negative electrode active material (Kim [0032]) and a first binder (Kim [0037]); 
(C) Performing an individual drying step after application of each electrode slurry (Kim [0027]), reading on primary drying, at a first drying temperature (Kim [0028]) to form a first negative electrode active material layer (Kim [0027]);
(D) Coating the first negative electrode active material layer with a second negative electrode active material composition (Kim [0027]) including a second negative electrode active material (Kim [0032]) and a second binder (Kim [0037]);
(E) Performing an individual drying step after application of each electrode slurry (Kim [0027]), reading on a secondary drying of the coated second negative electrode material composition, at a secondary temperature (Kim [0028]) to form a second negative electrode active material layer (Kim [0027]);
	Wherein the secondary drying is the only drying performed on the second negative electrode composition since there is no further drying disclosed in Kim, 
and wherein a weight percent of the first binder to the first negative electrode active material composition is generally in a range of 1-30 wt% based on the total weight of the electrode mixture layer (Kim [0038]) and wherein the first coating layer has a higher binder content than the second coating layer in order to minimize the effects of binder migration (See e.g. Kim [0011], [0069]-[0071]). Kim discloses wherein the binder improves adhesion to the current collector, but adding non-active components can decrease the amount of active material in the electrode (Kim [0038]). This range encompasses the claimed ranges of the first binder in an amount of 2.0 wt % to 3.0 wt %, and a weight percent of the second binder of 1.0 wt % to 2.5 wt %.
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the relative amounts of binder in each layer such that the first binder is included in an amount of 2.0-3.0 wt%, and the second binder is included in an amount of 1.0-2.5 wt% as taught by Kim in order to balance adhesion to the current collector by having a larger amount of binder at the first coating layer, while minimizing the negative effects of binder migration at the surface. The amount of binder in each layer is an art-recognized result-effective variable and thus, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (See MPEP 2144.05(II)(B)).
Kim does not disclose the drying temperatures, and is not limited as long as the first coating layer closest to the surface of the current collector has a higher amount of binder (Kim [0069]-[0071]). Kim suggests that changing the drying temperature can affect the drying (Kim [0028]) and teaches avoiding binder migration seen in traditional single layer electrodes (Kim [0011]). However, Kim does not disclose wherein the secondary drying temperature is lower than the primary drying temperature, wherein the secondary drying temperature is 40°C to 60°C, and wherein the secondary drying temperature is 30-60°C lower than the primary drying temperature.
In the same field of endeavor as it pertains to a method for forming a multilayered electrode (Takahashi pg. 1 lines 16-20), Takahashi teaches coating different electrode slurries and drying them (Takahashi pg. 7 lines 406-410), (Takahashi pg. 5 lines 296-pg. 6 line 302), wherein the secondary temperature is 20 to 80°C (Takahashi pg. 7 lines 372-374) encompassing the claimed range of 40 to 60°C, and wherein the secondary drying is the only drying performed on the second negative electrode active material composition (Takahashi pg. 6 lines 301-303). Takahashi further teaches, in the second layer in particular, to minimize binder (migration) on the surface in order to reduce surface resistance of the electrode (Takahashi pg. 3 lines, 169-175), while the relatively higher amount of binder in the first layer provides favorable adhesion to the current collector (Takahashi pg. 3 lines 169-175), and a slight amount 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the primary and secondary drying temperatures of the method of Kim such that the secondary drying temperature is lower, such that the secondary drying temperature falls within with the claimed range of 30 to 60°C lower than the primary drying temperature in order to minimize surface resistance on the second layer as taught by Takahashi such that the primary drying temperature is higher in order to maximize adhesion to the current collector while allowing some diffusion to the second layer, which is also the same desired result as Kim. The Examiner notes that relative drying rate and drying temperature is an art-recognized result-effective variable and thus, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (See MPEP 2144.05(II)(B)).
Regarding Claim 4
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the relative amounts of binder in each layer such that a weight ratio of the first binder in the first negative electrode active material layer to the second binder of the second negative electrode active material layer is in a range of 5:5 to 6:4 as taught by Kim, in order to balance adhesion to the current collector by having a larger amount of binder at the first coating layer, while minimizing the negative effects of binder migration at the surface. The amount of binder in each layer is an art-recognized result-effective variable and thus, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (See MPEP 2144.05(II)(B)).
Regarding Claim 6, Kim discloses all of the claim limitations as set forth above. Kim further discloses wherein the first binder and the second binder can be the same or different from each other (Kim [0040]) both of which reading on the claim. 
Regarding Claim 7, Kim discloses all of the claim limitations as set forth above. Kim further discloses wherein the first and second negative electrode active material are included and wherein the coating layers are equal in thickness (Kim [0072]) and thus presumed to be substantially the same amount, leading to a loading ratio of 5:5, falling within the claimed ratio. 
Regarding Claim 8, Kim discloses all of the claim limitations as set forth above. Kim discloses desiring a high capacity (Kim [0017] but does not explicitly disclose the capacity. 
Takahashi further teaches an example of the test data capacity of a 30 mm by 30 mm negative electrode sample (Takahashi pg. 9 lines 524-537, Table 2) where the capacity is 30.3 mAh (Takahashi Table 2, sample 8), when dividing by the electrode area (30 mm x 30 mm =900 mm2 = 9cm2) 30.3 mAh/9 cm2 = 3.37 mAh/cm2, which falls within the claimed range of a loading amount of 3 mAh/cm2 to 6 mAh/cm2
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate capacity for the battery of Kim such as 3.337 mAh/cm2 as taught by Takahashi in order to provide a high capacity battery that is suitable for a layered electrode battery.

Response to Arguments
Applicant’s arguments, filed 10/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Kim (WO2016148383A1, using US20180006291A1 as English language equivalent), newly cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIRSTEN B TYSL/Examiner, Art Unit 1722

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721